DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 21-32, drawn to a portable monitoring device for attachment to an incentive spirometer, classified in A61B 5/091.
II. Claims 33-40, drawn to a reusable monitoring device for use with an incentive spirometer in a two-patient setting, classified in A61B 5/091.

The inventions are independent or distinct, each from the other because:

I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as providing incentive spirometer functions for a single patient with regards to at least one of desired time of inspiration, desired volume of inspiration, and desired number of inspirations.  In contrast, subcombination II is not limited to at least one of desired time of inspiration, desired volume of inspiration, and desired number of inspirations and is also drawn further to a two-patient setting.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 

Each of subcombinations I and II have their own unique structural and/or functional features which differ in design and/or mode of operation.  Thus, an added burden in their consideration and/or search efforts would result if a Restriction Requirement were not made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

During a telephone conversation with Hector Agdeppa (Reg No. 58,238) on 02/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 33-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Status
Claims 1-20 had been canceled in the Preliminary Amendments dated 02/27/2020.
Claims 33-40 are withdrawn from further consideration.
Claims 21-40 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-26, 28-29, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein et al. (US Patent No. 6,238,353).

As per Claim 21, Weinstein et al. disclose a portable monitoring device (Fig 1 Element 60), comprising: at least one connector (Fig 1 Element 61) operatively attaching the portable monitoring device (Fig 1 Element 60) to an incentive spirometer (Fig 1 Element 100); at least one sensor adapted to measure inspired air volume in the incentive spirometer during use by a patient (Col 4 L 63 through Col 5 L 19; Col 6 L 21-62); and at least one processor processing the measured inspired air volume reflecting use of the incentive spirometer by the patient relative to one or more parameters input to the at least one processor via a user interface corresponding to at least one of desired time of inspiration (Col 4 L 63 through Col 5 L 29), desired volume of inspiration (Col 4 L 63 through Col 5 L 19; Col 6 L 63 through Col 8 L 18), and desired number of inspirations.

As per Claim 23, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), wherein the at least one connector comprises a mechanical connector (Col 4 L 63 through Col 5 L 19; Note that a bracket is considered a mechanical connector), and wherein the incentive spirometer comprises an analog incentive spirometer (Fig 1 Element 100 shows an analog incentive spirometer).

As per Claim 24, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), wherein the at least one processor processing the measured inspired air volume comprises comparing the measured inspired air volume to the desired volume of inspiration (Col 4 L 63 through Col 5 L 19; Col 6 L 63 through Col 8 L 18), the desired volume of inspiration being received by a user interface of the portable monitoring device with which a user interacts (Col 4 L 63 through Col 5 L 19; Fig 1 Element 81).

As per Claim 25, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), wherein the at least one processor processing the measured inspired air volume comprises comparing the measured inspired air volume to the desired volume of inspiration over the desired time of inspiration (Col 4 L 63 through Col 5 L 29; Col 6 L 63 through Col 8 L 18) , the desired volume of inspiration and the desired time of inspiration being received by a user interface of the portable monitoring device with which a user interacts (Col 4 L 63 through Col 5 L 29).

As per Claim 26, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), wherein the at least one processor processing the measured inspired air volume comprises comparing the measured inspired air volume to the desired volume of inspiration (Col 4 L 63 through Col 5 L 19), and incrementing a counter each time the Col 4 L 63 through Col 5 L 19; Col 8 L 8-18).

As per Claim 28, Weinstein et al. further disclose the portable monitoring device of claim 21 (as described above), further comprising a display presenting one or more operational parameters of the incentive spirometer (Col 3 L 33-44).

As per Claim 29, Weinstein et al. further disclose the portable monitoring device of claim 28 (as described above), where the one or more operational parameters comprises a number of inspiration attempts by the patient (Col 5 L 5-12).

As per Claim 31, Weinstein et al. further disclose the portable monitoring device of claim 29 (as described above), wherein the one or more operational parameters comprises an indication of maximum volume of inspiration and minimum volume of inspiration associated with the measured inspired air volume (Fig 2 shows minimum and maximum volumes of inspiration for the spirometer).

As per Claim 32, Weinstein et al. further disclose the portable monitoring device of claim 28 (as described above), wherein the one or more operational parameters comprises a number of inspirations (Col 4 L 63 through Col 5 L 19; Col 8 L 8-18), wherein each of the inspirations of the number of inspirations reflects measured inspired air volume meeting or exceeding thresholds associated with the at least one of the desired time of inspiration (Col 4 L 63 through Col 5 L 29), the desired volume of inspiration (Col 4 L 63 through Col 5 L 19; Col 6 L 63 through Col 8 L 18), and the desired number of inspirations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., as applied to claims 21, 23-26, 28-29, and 31-32 above.

As per Claim 22, Weinstein et al. teach the portable monitoring device of claim 21 (as described above).

Weinstein et al. do not explicitly state wherein the at least one connector further effectuates operative attachment of the portable monitoring device to one or more other incentive spirometers for reuse with the one or more other incentive spirometers.
However, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the attachment mechanism of Fig 1 Element 61 could very well attach to more than one incentive spirometer (as it would be the case for identically-manufactured incentive spirometers whose shape would complement that of such attachment mechanism).
Weinstein et al. is analogous art because it discloses spirometers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable monitoring device (as taught by Weinstein et al.) with the ability to attach to more than one spirometer in order to be able to adapt such an attachment mechanism to identically-manufactured spirometers.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., as applied to claims 21, 23-26, 28-29, and 31-32 above, in view of Elson (US Patent No. 4,241,739).

As per Claim 27, Weinstein et al. teach the portable monitoring device of claim 21 (as described above).


However, Elson teaches a volume calculator for an incentive spirometer with means for recording the number of times a patient successfully inspires a volume of air equal to or greater than that called for by the exercise program and for determining whether the number of such successful efforts is equal to the number of successful efforts required by the exercise program (Col 3 L 3-9; Col 8 L 53 through Col 9 L 35).
Weinstein et al. and Elson are analogous art because they both disclose spirometers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable monitoring device (as taught by Weinstein et al.) with comparison of attempts with desired/required number of inspirations (as taught by Elson) so that the patient is made aware of the required number of inhalations recommended to reduce the possibility of respiratory complications (Elson Col 5 L 44-60; Col 8 L 53 through Col 9 L 35).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al., as applied to claims 21, 23-26, 28-29, and 31-32 above, in view of Kojouri (US PGPUB 2013/0066225).

As per Claim 30, Weinstein et al. teach the portable monitoring device of claim 29 (as described above).

Weinstein et al. fail to teach wherein the one or more operational parameters comprises an indication of elapsed time over which the inspiration attempts occurred.
However, Kojouri teaches systems and methods for monitoring incentive spirometry in which software on the computing machine can provide a count of inhalations for a set of inhalations and/or the elapsed time from the last set of measured inhalations to be shown on a local display (P0026).
Weinstein et al. and Kojouri are analogous art because they both disclose spirometers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable monitoring device (as taught by Weinstein et al.) with an indication of elapsed time (as taught by Kojouri) in order to manage functions in relation to prescribed limits (Kojouri P0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bozorgchami (US PGPUB 2017/0290526) discloses systems and methods to encourage a patient to use an incentive spirometer (IS) device according to the schedule prescribed by a clinician. The systems and methods for a clinician-programmable IS device that can automatically monitor patient usage, and, in the event of non-compliance, effect an automatic shutdown of an entertainment device, such as a television in the patient's room. The programmable IS device can provide feedback to the patient when the device is used properly, 
Bryant (US Patent No. 8,262,583) discloses an apparatus used in the medical industry, in order to increase transpulmonary pressure and respiratory volumes, to improve inspiratory muscle performance and re-establish the normal pulmonary hyperinflation, through the employment of electronic technology, providing audible, simulated, verbal, human sounding words, that assist, guide and prompt, increasing patient usage. In one embodiment, the Incentive Spirometer uses a capacitive sensing circuit for sensing movement of the float within the tube wall and for obtaining a measurement or reading of the patient's performance with the Incentive Spirometer. A tilt switch can also be included to prevent a patient from turning the Incentive Spirometer upside down.
Corn (US PGPUB 2010/0305466) discloses a non-contact mechanism for encouraging and facilitating incentive spirometry, ensuring that it is performed adequately, in a timely manner, and for a sufficient duration. The embodiments also quantitatively and qualitatively keep a record of the incentive spirometry activity, including recording the performance in an electronic medical record. A non-contact monitoring system is used to generate a breathing waveform for a subject that may be compared to target waveforms. Visual and non-visual cues may then be provided to the subject to help guide the subject towards the desired breathing.
Quinn (US PGPUB 2010/0022905) discloses a system and method for motivating a user of a spirometry system having a display screen, an air-tube, a flow measurement sensor operatively associated with the air-tube, a display screen, and an associated processor. A motivational animation is displayed on the display screen having a first aspect that reflects a 
Crumb et al. (US Patent No. 5,984,873) disclose an improved incentive spirometer adapted to introduce a flow of oxygen across the inlet for inspiratory air so that the oxygen may be drawn thereinto without requiring any change in the calibration of the device or the monitoring of the patient's usage. The device also features an integral information display receptacle in the base for storage of operational instructions. A portion of the base is transparent to that the information contained in the storage receptacle can be viewed by a patient while the device is in use, thereby permitting a patient to observe such things as the instructions for proper use of the incentive spirometer while using the device. The spirometer structure can be utilized for different patient groupings by changing a venturi plate to present a flow restricting orifice designed to accommodate the respiratory therapy and exercise needs for the particular patient grouping. Individual devices can be readily adjusted for desired results by selectively opening or closing tuning ports built into the device.
Kilis et al. (US Patent No. 5,167,506) disclose an interactive system for training a patient in the use of an inhalation device. The system includes a pre-training module in which one or more performance parameters are established in a patient-specific manner, and a training module in which actual performance parameters are monitored and compared to parameters established in the pre-training module.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685